Citation Nr: 1312124	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to February 1, 1991, for the grant of a 100 percent rating for undifferentiated schizophrenia.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to October 1970 and from October 9, 1981 to October 27, 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied an effective date prior to February 1, 1991 for the award of a 100 percent rating for undifferentiated schizophrenia.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of the proceeding is in the claims file.  He submitted additional evidence at the time of the hearing with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2012).  


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to an earlier effective date for the award of a 100 percent rating for undifferentiated schizophrenia was adjudicated by the Board  in a June 1997 decision that granted an earlier effective date of February 1, 1991, but not earlier.  He did not appeal the decision to the United States Court of Appeals for Veterans Claims.  

2.  The Veteran again raised the matter of entitlement to an earlier effective date for the award of a 100 percent rating for undifferentiated schizophrenia with the RO in October 2007.  




CONCLUSIONS OF LAW

1.  The Board's June 1997 decision that granted an effective date of February 1, 1991, but not earlier, for the award of a 100 percent rating for undifferentiated schizophrenia is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2012).  

2.  The claim for entitlement to an effective date prior to February 1, 1991, for the grant of a 100 percent rating for undifferentiated schizophrenia lacks legal merit.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice in a letter dated in December 2007, prior to the rating on appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

The Board also finds that the duty to assist requirements have been fulfilled with regard to the evidence relevant to awarding an earlier effective date in this claim.  Moreover, the Board observes that in light of the Board's findings below, there is no reasonable possibility that any additional development would aid the Veteran's claim.  Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The effective date of a rating and award of compensation based on an original claim will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2012).  

The evidence in the file shows that a June 1997 Board decision granted an effective date of February 1, 1991, but not earlier, for the award of a 100 percent rating for service-connected undifferentiated schizophrenia.  VA Form 4597, Board of Veterans' Appeals Notice, was attached to that decision.  Neither the Veteran, nor his then-appointed attorney, filed a motion for reconsideration or a notice of appeal to the United States Court of Appeals for Veterans Claims.  Therefore, the Board's June 1997 decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).  

The Veteran's current claim for entitlement to an earlier effective date for the award of a 100 percent rating for undifferentiated schizophrenia was received in October 2007.  However, there is no basis in law for a freestanding earlier effective date claim in matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of earlier effective dates.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome finality of the Board's June 1997 decision in raising a freestanding claim for entitlement to an earlier effective date must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

To the extent that the Veteran wishes to file a motion for revision of a Board decision based on clear and unmistakable error, only the Board has jurisdiction to decide such a claim in the first instance, not the RO.  The Veteran and his representative are referred to the pertinent provisions of law and regulation which explain the requirements for filing such a motion.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2012).  To the extent that the Veteran may aver that there was clear and unmistakable evidence in any rating decision prior to the June 1997 Board decision, the June 1997 Board decision essentially subsumed all earlier rating decisions on the matter.  Accordingly, the Board finds that the claim for an earlier effective date must be dismissed as the issue was finally decided by the Board in the June 1997 Board decision.

ORDER

The appeal for entitlement to an effective date prior to February 1, 1991, for the grant of a 100 percent rating for undifferentiated schizophrenia is dismissed.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


